Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142871                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 142871
                                                                    COA: 295708
                                                                    Wayne CC: 09-017549-FC
  BRYAN MAURICE McGHEE,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 17, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH and MARILYN KELLY, JJ., would grant the application for leave to
  appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2011                    _________________________________________
           t1019                                                               Clerk